                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF GEORGIA
                           STATESBORO DIVISION

NATASHA DIXON,                           )
                                         )
      Plaintiff,                         )
                                         )
v.                                       )             CV619-080
                                         )
HAYWARD ALTMAN, et al.,                  )
                                         )
      Defendants.                        )

                                       ORDER

      Plaintiff filed this case on August 26, 2019, doc. 1, and paid the filing

fee. There is no indication that she has taken any steps to serve any

defendant. See Fed. R. Civ. P. 4(m) (“If a defendant is not served within

90 days after the complaint is filed, the court—on motion or on its own

after notice to the plaintiff—must dismiss the action without prejudice

against that defendant or order that service be made within a specified

time). She recently filed a document, purportedly under Fed. R. Civ. P.

56, suggesting that the Court had an obligation to serve defendant. See

doc. 5 at 2. She is mistaken.1 See Fed. R. Civ. P. 4(c)(1) (“The plaintiff is



1
  The remainder of plaintiff’s motion, doc. 5, indicates a misunderstanding of the
Court’s Rule 26 Instruction Order, doc. 2. That Order does not eliminate the
requirement that defendants be served, i.e. notified that the lawsuit has been filed, by
the plaintiff. It merely instructs the parties about their discovery obligations once they
responsible for having the summons and the complaint served within the

time allowed by Rule 4(m) and must furnish the necessary copies to the

person who makes the service.”). Plaintiff’s allusion to her lack of legal

training, doc. 5 at 2, does not affect her responsibilities under the Federal

Rules. See, e.g., Moon v. Newsome, 863 F.2d 835, 837 (11th Cir. 1989)

(“[O]nce a pro se litigant is in court, he is subject to the relevant law and

rules of the court, including the Federal Rules of Civil Procedure.”). 2 To

the extent that plaintiff’s motion could be construed as a request that the

Court direct the United States Marshal effect service on the defendants

pursuant to Fed. R. Civ. P. 4(c)(3), it is DENIED. Doc. 5.

      Accordingly, plaintiff has an obligation to serve the defendants. The

Court will, however, construe her motion as a request for an extension of

the 90-day service period. Plaintiff is DIRECTED to serve the defendants




are effectively served. Plaintiff several times refers to a sixty-day deadline imposed by
the Order. See, e.g., doc. 5 at 4. The deadline the Order imposes for compliance with
the obligations imposed by Fed. R. Civ. P. 26 is, however, “the earlier of (1) sixty (60)
days after any defendant has been served with the complaint; or (2) forty-five (45) days
after any defendant has appeared.” Doc. 2 at 1. Since no defendant has been served,
and thus no defendant has appeared, the deadlines imposed by the Rule 26 Instruction
Order have not been triggered.
2
  Plaintiff may access the Federal Rules of Civil Procedure through the United States
Courts website, at
https://www.uscourts.gov/sites/default/files/cv_rules_eff._dec._1_2018_0.pdf.
                                           2
within 60 days from the date of this Order. See Fed. R. Civ. P. 4(m)

(permitting the court to “order that service be made within a specified

time.”). Failure to serve the defendants within that period may

result in a dismissal of this case pursuant to Fed. R. Civ. P. 4(m)

or on abandonment grounds, see Fed. R. Civ. P. 41(b).

     Finally, plaintiff has filed a pleading captioned “Petition for

Procedural Default and/or a Waiver to Obtain a [sic] Immediate

Settlement and Resolution in this Instant Case.” Doc. 4. To the extent

that this pleading is comprehensible, it relies on a mistaken understanding

of the effect of the Court’s Rule 26 Instruction Order. See note 2, supra.

Since no defendant has been served, none of them has any obligation to

respond to any document filed in this case. Plaintiff’s motion is, therefore,

DENIED. Doc. 4.

     SO ORDERED, this 24th day
                             y of February,
                                         y, 2020.

                                   _______________________________
                                     ________________________
                                   CHR    PHER L. RAY
                                    HRISTOPHER
                                     RISTOPH
                                          PH
                                   UNITED STATESS MAGISTRATE JUDGE
                                   SOUTHERN DISTRICT OF GEORGIA




                                     3
